DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 11/03/2020 is acknowledged.  The traversal is on the ground(s) that claim 19 has been amended to remove references to fiber reinforced material in order to overcome the Restriction Requirement of 10/08/2020. This is not found persuasive because the apparatus of Invention I can still be used to perform another materially different process from the process of Invention II, such as an automatic tape-laying process performed on a mandrel and cured in an autoclave. Additionally, the restriction between the inventions are proper because the inventions are independent and would present a serious search and examination burden, as the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2018, 05/21/2019, and 04/01/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 12, 13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson (US 8,702,417). 
Regarding claim 1, Hanson teaches a tool comprising: 
	a mandrel, the mandrel having a length with a length dimension, a width with a width dimension, and a height with a height dimension (Figure 2, item 250, Figure 4, item 450, Col 4, Ln 14-22);
	a first surface on the mandrel, the first surface extending along the length of the mandrel, the first surface being configured to be positioned on a tool surface of a resin infusion molding tool (Figure 3A-3D and Col 4, Ln 49-63); and
	a first groove in the first surface on the mandrel, the first groove extending along the length of the mandrel (Figure 4, item 472 and Col 6, Ln 30-47).
	
	Regarding claim 2, Hanson teaches the tool as applied to claim 1, further comprising the mandrel being a solid (Col 4, Ln 37-45) and having a solid cross-section (Figure 4).

	Regarding claim 4, Hanson teaches the tool as applied to claim 1, further comprising the first groove is one first groove of a plurality of first grooves in the first surface of the mandrel (Figure 4, item 472 and Col 6, Ln 30-40). 

	Regarding claim 5, Hanson teaches the tool as applied to claim 4, further comprising the plurality of first grooves being parallel first grooves  (e.g., vertical ridges in the grid pattern)  (Figure 4, item 472 and Col 6, Ln 30-40).



	Regarding claim 7, Hanson teaches the tool as applied to claim 1, further comprising a second surface on the mandrel (Figure 4, opposite side wall of first surface) (Figure 4, item 472 and Col 6, Ln 30-40), the second surface being separate from the first surface, the second surface extending along the length of the mandrel; and, a second groove in the second surface on the mandrel, the second groove extending along the length of the mandrel (Figure 4, item 472 and Col 6, Ln 30-40).

	Regarding claim 8, Hanson teaches the tool as applied to claim 7, further comprising: the second groove is one second groove of a plurality of second grooves in the second surface on the mandrel (Figure 4, item 472 and Col 6, Ln 30-40).  

	Regarding claim 9, Hanson teaches the tool as applied to claim 8, further comprising: the plurality of second grooves being parallel second grooves (e.g., vertical ridges in the grid pattern) (Figure 4, item 472 and Col 6, Ln 30-40).
	
	Regarding claim 10, Hanson teaches the tool as applied to claim 8, further comprising the plurality of second grooves including second grooves that intersect (i.e., vertical and horizontal ridges in the grid pattern) (Figure 4, item 472 and Col 6, Ln 30-40).  

Regarding claim 12, Hanson teaches a tool comprising: 
a resin infusion molding tool (Figure 3A, item 202 and Col 3, Ln 42-52); 
a tool surface on the resin infusion molding tool (Figure 3A, item 204); 
a channel in the tool surface (Figure 3A); 
a mandrel positioned in the channel (Figure 3C, item 250 and Col 5, Ln 5-15); 
a first surface on the mandrel, the first surface extending along the mandrel positioned in the channel (Figure 4) ; and

Regarding claim 13, Hanson teaches the tool as applied to claim 12, further comprising the mandrel being a solid (Col 4, Ln 37-45) and having a solid cross-section (Figure 4).

	Regarding claim 15, Hanson teaches the tool as applied to claim 12, further comprising the first groove is one first groove of a plurality of first grooves in the first surface of the mandrel, plurality of first grooves being parallel first grooves  (e.g., vertical ridges in the grid pattern)  (Figure 4, item 472 and Col 6, Ln 30-40).

	Regarding claim 16, Hanson teaches the tool as applied to claim 12, further comprising the first groove is one first groove of a plurality of first grooves in the first surface of the mandrel, plurality of first grooves being parallel first grooves, the plurality of first grooves including first grooves that intersect (i.e., vertical and horizontal ridges in the grid pattern) (Figure 4, item 472 and Col 6, Ln 30-40).

Regarding claim 18, Hanson teaches the tool as applied to claim 12, further comprising: a second surface on the mandrel (Figure 4, opposite side wall of first surface) the second surface being separate from the first surface, the second surface extending along the mandrel positioned in the channel (Col 5, Ln 5-15); and, a second groove in the second surface on the mandrel, the second groove extending along the second surface on the mandrel positioned in the channel (Figure 4, item 472 and Col 6, Ln 30-40).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 8,702,417), as applied to claim 1, in further view of Margraf (US 10,391,684). 
	Regarding claim 3, Hanson teaches the process as applied to claim 1. 
Hanson does not explicitly teach the mandrel having a cross-section, the cross-section being hollow.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the caul shape of Hanson with the tubular shape of Margraf, a functionally equivalent caul shape.  The tubular shape of the caul of Hanson in view of Margraf would inherently be hollow. 

Regarding claim 11, Hanson teaches the process as applied to claim 1. 
Hanson does not explicitly teach the mandrel having a cross-section configuration that is polygonal.
Margraf teaches caul for producing composite articles (Col 1, Ln 5-12), wherein a caul may have a tubular shape, a contiguous geometry, or a complex three-dimensional shape with corners having any various curvature (Figure 3 and Col 3, Ln 25-40).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the caul shape of Hanson with the near tubular shape of Margraf, a functionally equivalent caul shape.  The cross-section of the near tubular shape of the caul of Hanson in view of Margraf would be polygonal.  

Claim 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 8,702,417), as applied to claim 12, in further view of Margraf (US 10,391,684). 
	Regarding claim 14, Hanson teaches the process as applied to claim 12. 
Hanson does not explicitly teach the mandrel having a cross-section, the cross-section being hollow.
Margraf teaches caul for producing composite articles (Col 1, Ln 5-12), wherein a caul may have a tubular shape, a  contiguous geometry, or a complex three-dimensional shape with corners having any various curvature (Figure 3 and Col 3, Ln 25-40).


Regarding claim 17, Hanson teaches the process as applied to claim 12. 
Hanson does not explicitly teach the mandrel having a cross-section configuration that is polygonal; and, the channel having a cross-section configuration that is polygonal.
Margraf teaches caul for producing composite articles (Col 1, Ln 5-12), wherein a caul may have a tubular shape, a contiguous geometry, or a complex three-dimensional shape with corners having any various curvature (Figure 3 and Col 3, Ln 25-40). Margraf teaches a tubular-shaped caul (Figure 3, item 201) disposed in a mold with a tubular-shaped cavity (Figure 3, item 401) to produce a tubular shaped composite article (Figure 3, item 350). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the shape of the mandrel and channel of Hanson with the tubular shape of the caul and cavity of Margraf, a functionally equivalent caul and cavity. The cross-section of the shape of the mandrel and channel of Hanson in view of Margraf would be polygonal.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742